Interim Decision. *1692

MATTER OF VILOS

In Deportation Proceedings
A-1346107O

Decided by Board January 24, 1967
The language of section 205 of the Immigration and Nationality Act, as amended,
and of the implementing regulations (8 OFR 205) regarding revocation is
sufficiently broad to encompasi an alien beneficiary who is already in the
United States; hence, where a U.S. citizen's approved yin,. petition according
preference classification to his brother, a section 245 applicant for adjustment
of status, was withdrawn by petitioner prior to the allocation of a quota number by the Department of State and approval of the application, a visa was
lio Monger "immediately available" to applicant/beneficiary and he was, thereforerstatutorilrineligible for such relief.
121E.moi:
Order: Act of 1952—Section 211 (a) (9) [8 U.S.O. 1251 (a) (9) ]—Nonimmigrant,
failed to comply with conditions of _status.
0$ I3Exias.or Rtsponow : Andrew Caviares, lisqnire
Cardaras & Zagone
11 South La Salle Street
ChiCago, Illinois 60E103

This is an appeal from the decision of the special inquiry officer,
finding respondent statutorily ineligible for adjustment under section
245, and granting voluntary departure in the exercise of discretion.
Respondent is e, .81-year-old married male alien, a native and citizen
of Greece, who entered the United.States as a nonimmigrant visitor
for pleasure at New York City on October 3, 1963. Deportation proceedings were held on November 15, 1963 and respondent was represented by counsel. He admitted the factual allegations in the order to
show cause, conceded deportability, and applied for voluntary departure which was granted in a summary decision..
On the same day the hearing was held, respondent s brother, a
naturalized citizen of the "United States, filed a petition for preference
quota status on behalf of respondent. The petition was approved on
January, 8, 1964, at which time respondent's preference under the
'

61

Interim Decision 4t1692
Greek quota was unavailable. On June 30, 1966, respondent submitted
a motion to reopen the proceedings to permit him to apply for adjustment since the fifth preference category of the Greek quota was current. The Service did not oppose the motion and the special inquiry
officer, by order dated July 15, 1966, reopened the proceedings for the
requested purpose.
A hearing was held on August 3, 1966, at which time respondent
presented and filed his application. At the end of the hearing, the
special inquiry officer advised respondent that his file would be forwarded to the Travel Control Section of the Service for the purpose
of processing the adjustment application and that if, after the application was processed, there was no derogatory information, the special
inquiry officer would make his decision and the hearing would then be
considered closed. He advised respondent that if such information were
received, a further hearing would be held to afford respondent an
opportunity to refute it.
The next hearing was held on November 15, 1966. At that time, the
Government introduced an affidavit by Peter K. Vellos, the brother
of respondent, dated September 8, 1966, in which the daunt stated
that he had previously withdrawn the petition in May, 1966, had had
it revalidated on June 24, 1966, and that he now wished to withdraw
the petition again. He gave several reasons for his action in the affidavit. Also introduced in evidence was a letter from the District
Director; dated concurrently with the affidavit, addressed to the petitioner and advising him that upon his withdrawal of the petition, the
approval thereof was automatically revoked as of the original approval
date. The file does not show that a quota number was allocated for
respondent's use by the State Department at any time before the
revocation (Tr. p. 18).
Counsel argued that the withdrawal of the petition did not work a
revocation because it had occurred too late, since it had not been prior
to the commencement of respondent's journey to the United States.
He contended that it was untimely also because the respondent,
when a quota number was available, had applied for adjustment, submitted all of the documentation, paid the fee, had his physical examination, had his case processed and, it is urged, completed except for
the mailing out of the 1-151 as evidence of the grant of permanent
residence, and that the adjustment procedure was therefore a "consummated transaction" (Tr. p. 16) before the revocation. The Government's position was simply that with the revocation, there was no
longer an immigrant visa immediately available to respondent and
he, therefore, was ineligible for adjustment. The hearing was closed,

62

Interim Decision *1692
without decision, after respondent's eligibility for voluntary departure
was explored.
In his decision, the special inquiry officer held that the language
in 8 CFR 205.1, specifying that revocation and notice should take
place before the alien began his journey to the United States, did not
make ineffective the revocation here, since the respondent-beneficiary
was already in the United States applying for adjustment under section 245, when the revocation occurred. Since the preference petition
had been validly revoked, and the Visa Office bulletin showed that the
nonpreference portion of the Greek quota, to which respondent was
chargeable, was oversubscribed, the special inquiry officer concluded
that respondent had not established that an immigrant visa was immediately available to him, and, therefore, had not met the conditions
of statutory eligibility under section 245, and denied adjustment.
Voluntary departure was granted with an alternate order of deportation to Greece if respondent should fail to depart when and as required:
On appeal, counsel makes substantially the same contentions he
urged at the hearing. He relies heavily upon his claim that the Service
requested the alien to file an application for adjustment (a factor not
established by the record), stating: "The Government does not call

for a 485 petition until a visa number is available. Having done so, we
must infer that one was available to this alien. * "" (Brief on Appeal, p. 1) He also argues that the revocation provisions set forth in
8 CFR 205.1 are totally inapplicable, because they were not intended
to cover an alien already in the United States; that if the legislators
had intended to permit a visa petition withdrawal where the person
was applying for adjustment in the United States, they should have
said so, and their failure to mention this specific eventuality compels
an inference that they did not intend there could be a revocation in
such a situation. He repeats the argument that the adjustment application had advanced to the point where it was "an executed action", and
claims it could be stopped at this stage only if statutory ineligibility
were shown.
We consider that counsel misreads both the law and the regulations
in urging the above interpretations. First, quota availability is an element of statutory eligibility, since adjustment is predicated upon a
showing that an immigrant visa is immediately available to the applicant (section 245(a) (3) ). Second, it is not controlling that such a
visa was available when the application was submitted, because the
statute specifies that visa availability must exist at the time the application is approved (section 245 (a) (3) ) .
While the statute and the regulations pertaining to revocation were
drafted With the overseas visa applicant in mind (see section 205, Im-

63

Interim Decision 4t1692
migration and Nationality Act and 8 CFR section 205), with the purpose of sparing such a person the hardship of a trip to the United
States when quota availability no longer existed because of the revocation of a preference petition, it can hardly be contended, in the face
of the specific statutory authority to revoke at any time, that there
is no power in the Attorney General to revoke a petition, for good and
sufficient cause, merely because the beneficiary is in the United States
when revocation is sought. If section 205 were to be interpreted as
counsel urges, it would make petitions filed on behalf of persons already
in the United States virtually irrevocable, even when the relationship
or status required for the preference no longer existed. We cannot
believed that it was the intention of Congress to create a class of beneficiaries so privileged.
The remaining question is whether the revocation was timely. While
a petitioner has the power to withdraw a petition and thereby remove
the beneficiary from the applicable preference category, we do not
believe this power continues indefinitely. Once the beneficiary has been
admitted to the United States with an immigrant visa, or has had an
adjustment application approved under section 245, a request to
withdraw a petition previously properly approved would in no way
affect the alien's newly acquired permanent resident status. However,
short of that point, while the beneficiary is still an applicant whether
for entry as an immigrant or adjustment to permanent resident status,
and before final favorable action has been taken on his application,
whether by an immigrant inspector or a. district director or special
inquiry officer, we believe that any factor which goes to the eligibility
of the applicant for the admission or adjustment sought must be considered in making the final determination in his case.
It is counsel's contention that respondent's case had reached the
point where it could no longer be affected by a withdrawal and revocation, that it was already a "consummated transaction", an "executed
action". This is not supported by the material of record. Section 245.1
(g), 8 CFR provides:
* * * An application for adjustment as a preference or nonpreference alien
shall not be approved until an immigrant visa number has been allocated by the
Department of State. • •

According to the special inquiry officer, the record does not show that
any such number was ever allocated (Tr. p. 18) . Thus, contrary to
counsel's contention, the adjustment proceeding was not only not a.

consummated transaction, but it had not even reached the point where
it could have been approved, at the time of the withdrawal and revocation. The withdrawal and revocation, at that point, were effective to
nullify the previously granted preference status, and without it the
64

Interim Decision *1692
respondent could not establish immediate availability of an immigrant
visa. Thus, it was properly held by the special inquiry officer that
respondent was not eligible for the adjustment sought.
The sole relief for which respondent is eligible is the voluntary
departure already granted to him by the special inquiry officer. We will,
therefore, dismiss the appeal.
ORDER; It Is ordered that the appeal herein be and the same is
hereby dismissed.

fill

